Exhibit 10.1

 

Description of

TiVo Inc. Fiscal Year 2006

Six and Twelve Month Bonus Plans for Executives.

 

Purpose:

 

The terms of the TiVo Inc. (the “Company”) Fiscal Year 2006 Six and Twelve Month
Bonus Plans for Executives (each the “Six Month Plan” and “Twelve Month Plan”,
and together the “Plans”) have been established to reward the Company’s
executives for assisting the Company in achieving its operational goals through
exemplary performance. Under the Plans, cash bonuses, if any, will be based on
the achievement of specified corporate goals, as determined by the Compensation
Committee of the Board of Directors (the “Compensation Committee”) and/or the
Board of Directors (the “Board”).

 

Determination of Fiscal Year 2006 Bonuses:

 

Target cash bonuses for executives (excluding the Company’s Chief Executive
Officer) under the Plans for fiscal year 2006 range from 30% to 50% of the
recipient’s base salary. The participation in the Plans of the Company’s Chief
Executive Officer, Michael Ramsay, will be prorated for the amount of time he
actually serves as Chief Executive Officer of the Company. Mr. Ramsay’s fiscal
year 2006 target bonus amount for the Plans is set at seventy percent (70%) of
his fiscal year 2006 base compensation. Actual bonuses will be based on the
achievement of objective Company performance goals and may be higher or lower
than targeted amounts according to a pre-determined formula that will be applied
by the Compensation Committee. The objective Company performance goals will be
based on meeting certain goals with respect to the Company’s financial
performance, subscription growth, product innovation and distribution, and
employee recruitment and retention, as well as other Company performance goals
that may be determined by the Compensation Committee. Under the Six Month Plan,
the Company’s executives will be eligible to receive up to half of their full
fiscal year 2006 bonuses at the mid-point of the Company’s fiscal year based
upon the Compensation Committee’s assessment of the Company’s progress towards
achievement of its pre-determined performance goals for fiscal year 2006. The
Board and the Compensation Committee reserve the right to modify these goals,
amounts and criteria at any time.